ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_09_EN.txt. 78

DISSENTING OPINION OF JUDGE AJIBOLA

After due and careful reflection, I have decided to write a dissenting
opinion on the issue of Libya’s request for the Court to indicate provi-
sional measures under Article 41 of the Statute. I think it is necessary for
me to write this dissenting opinion on some of the issues that are of pri-
mordial significance in the request before us, reflecting some of the rea-
sons upon which my decision is based. The subject-matter of this case is
not only unique in nature but is also of fundamental importance in the
field of international law.

Needless for me to state the facts of the case herein, other than to say
that the catastrophic aerial incident at Lockerbie of 21 December 1988
which resulted in the death of 270 people is the subject-matter of this
action brought by the Libyan Arab Jamahiriya (otherwise Libya) against
the United Kingdom based on the interpretation and application of the
1971 Montreal Convention for the Suppression of Unlawful Acts Against
the Safety of Civil Aviation. An aspect of its uniqueness is the fact that the
subject-matter of the case is contemporaneously before the Security
Council.

One may go further to state that that alone does not make it unique
ipso facto because in recent times the issues presented by at least three
cases before the Court have at the same time been deliberated upon by the
Security Council (cf. Aegean Sea Continental Shelf (Greece v. Turkey),
CJ. Reports 1976, p. 3; United States Diplomatic and Consular Staff in
Tehran (United States of Americav. Iran), I.C.J. Reports 1980, p.3; Military
and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), I.C.J. Reports 1984, p. 169). In these three cases
the Court and Security Council exercised mutual or in fact “symbiotic”
powers and functions. In effect these two main organs of the United
Nations as established under Article 7 of the Charter even though exer-
cising their respective powers and functions independently and pari
passu did so in parallelism. In all three cases, the Court, while supportive
of the Security Council, unambiguously confirmed its authority to adju-
dicate issues within its jurisdiction even where the Security Council is
seised of the same matter. For example, while indicating provisional
measures in the United States Diplomatic and Consular Staff in Tehran
case, the Court “endorsed” resolution 457 of 1979, which called for the
immediate release of the hostages and further observed:

79
79 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

“Whereas Article 12 of the Charter expressly forbids the General
Assembly to make any recommendation with regard to a dispute or
situation while the Security Council is exercising its functions in
respect of that dispute or situation, no such restriction is placed on
the functioning of the Court by any provision of either the Charter or
the Statute of the Court. The reasons are clear. It is for the Court, the
principal judicial organ of the United Nations, to resolve any legal
questions that may be in issue between parties to a dispute; and the
resolution of such legal questions by the Court may be an important,
and sometimes decisive, factor in promoting the peaceful settlement
of the dispute.” (J.C.J. Reports 1980, p. 22, para. 40.)

Similarly in the Nicaragua case, the Court made the following signifi-
cant pronouncement on its jurisdiction:

“The United States is thus arguing that the matter was essentially
one for the Security Council since it concerned a complaint by Nicar-
agua involving the use of force. However, having regard to the United
States Diplomatic and Consular Staff in Tehran case, the Court is of
the view that the fact that a matter is before the Security Council
should not prevent it being dealt with by the Court and that both pro-
ceedings could be pursued pari passu.” (I.C.J. Reports 1984, p. 433,
para. 93.)

Admittedly, the Security Council is a political organ, while Article 92 of
the United Nations Charter describes the Court as “the principal judicial
organ of the United Nations”. However, in this case, one is inclined to
admit an overlap of function, even though a cursory evaluation may sug-
gest a contrary view. For example, the Montreal Convention on which
Libya’s Application is based squarely presents the Court with issues of
“rights” and “disputes” under international law, involving, in particular,
extradition, while the Security Council is dealing with the issue of the
“surrender” of two suspects and the problem of international terrorism as
it affects international peace and the security of nations — i.e., matters of a
political nature.

There is also the issue of different connotations of the word “co-opera-
tion”. While the Security Council wants Libya to co-operate with the
United Kingdom by surrendering to her the two suspects in Libya, the
Application of Libya seeks the co-operation of the United Kingdom in
prosecuting the two suspects in Libya under the Libyan Criminal Code
and in accordance with Article 11 (1) of the 1971 Montreal Convention.

Assuming for the moment that there were no resolutions or any action
whatsoever on this matter in the Security Council, the question is, what
would have been the attitude and approach of the Court to the interim
measures sought by Libya? In my view, to indicate interim measures in
this case, the Court must answer the following preliminary questions in
the affirmative:

80
80 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

1. Does the Court have prima facie jurisdiction to entertain this Applica-
tion?

2. Are there legal disputes between the Applicant and the Respondents in
accordance with the provisions of the 1971 Montreal Convention? If
so, what are these disputes ?

3. Are the “rights” being claimed by the Applicant legal rights sustainable
under international law? If so, what are these legal rights ?

4. Is this matter urgent to warrant immediate attention of the Court and
upon which provisional measures should be pronounced?

5. Has the Court jurisdiction to entertain this matter presently, or was it
prematurely brought before the Court having regard to the provisions
of Article 14 (1) of the 1971 Montreal Convention upon which the
Application is based?

6. Would failure to indicate interim measures result in irreparable harm
to the Applicant?

1. On the first question, I have no doubt that the Court has a prima
facie jurisdiction to entertain Libya’s request for interim measures. It is
well-settled jurisprudence of the Court to concede the establishment of
prima facie jurisdiction once the Applicant can show that she has an argu-
able case. This view was confirmed in the Nuclear Tests (Australia v.
France) case when the Court observed:

“Whereas on a request for provisional measures the Court need
not, before indicating them, finally satisfy itself that it has jurisdic-
tion on the merits of the case, and yet ought not to indicate such mea-
sures unless the provisions invoked by the Applicant appear, prima
facie, to afford a basis on which the jurisdiction of the Court might be
founded” (1.C.J. Reports 1973, p. 101, para. 13).

The Parties do not deny that the 1971 Montreal Convention is a Con-
vention in force which they have entered into and ratified. The issue is one
of pacta sunt servanda as provided for in Article 26 of the Vienna Conven-
tion on the Law of Treaties which came into force in 1980.

2. The second question deals with the issue of legal disputes. From the
totality of the oral arguments presented by the Parties, am convinced that
there is a legal dispute concerning the interpretation and application of
the 1971 Montreal Convention.

To my mind the legal disputes may be summarized as three:

(a) The United Kingdom is demanding the surrender of the two suspects
involved in the Lockerbie incident and Libya refuses to comply with
this demand. The Applicant argues that under Articles 5 (2), 5 (3), 7
and 8 of the 1971 Montreal Convention she has the option either to
extradite or prosecute: aut dedere aut judicare (or aut prosequi) — and

81
81 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

in the circumstances she has decided to prosecute the suspects on her
own soil because her internal criminal law does not permit the “extra-
dition” of Libyan citizens.

(b) The second legal dispute is whether Article 11 (1) of the 1971 Montreal
Convention requires the United Kingdom to co-operate with Libya’s
domestic prosecution of the two suspects. Article 11 (1) of the 1971
Montreal Convention provides:

“Contracting States shall afford one another the greatest measure
of assistance in connection with criminal proceedings brought in
respect of the offences. The law of the State requested shall apply in
all cases.” (Emphasis added.)

(c) The third dispute may be found in paragraph 5 of Libya’s request for
the indication of provisional measures, which urges the Court to order
the Respondent to “refrain from taking any step that might aggravate
or extend the dispute as would surely happen if sanctions are imposed
against Libya or force employed”. During the oral proceedings, coun-
sel for the Applicant referred to identical statements of Government
authorities of both the Respondent and the United States of America
to the effect that “we have neither ruled any option in or any option
out” and which to some extent have been disputed or explained away
by the counsel forthe Respondent.

3. Next is the question of whether the Applicant has the rights under
international law claimed in the Application. To answer this question, the
Applicant referred to many of the provisions of the 1971 Montreal Con-
vention, especially Articles 5 (2), 5 (3), 7, 8 and 11 (1). Many of these
Articles deal with the issue of aut dedere aut judicare. In effect, the Con-
vention recognizes the fact that the internal law of some States prohibits
the extradition of its citizens. The hydra-headed problem or conflict of
jurisdiction to prosecute which must clearly be borne in mind in this case,
is that the two Parties have the right/obligation to prosecute offences
listed in the Convention in their respective States. Article 5 (1) enumer-
ates such options thus:

“Each Contracting State shall take such measures as may be neces-
sary to establish its jurisdiction over the offences in the following
cases:

(a) when the offence is committed in the territory of that State;
(b) when the offence is committed against or on board an aircraft
registered in that State;

82
82 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

(c) when the aircraft on board which the offence is committed lands
in its territory with the alleged offender still on board;

(d) when the offence is committed against or on board an aircraft
leased without crew to a lessee who has his principal place of
business or, if the lessee has no such place of business, his perma-
nent residence, in that State.”

General international law recognizes the same options. Hence, the
United Kingdom, as the locus of the incident, could establish jurisdiction
over the offences under both general international law and also under the
1971 Montreal Convention. However, Libya has the suspects within her
jurisdiction and is equally entitled to prosecute the suspects. I am of the
view that based on the 1971 Montreal Convention, Libya has a legal right
to protect. Itis a right recognized in international law and even considered
by some jurists as jus cogens. I share the view of some of my colleagues,
especially Judge Weeramantry, that Libya is entitled to prosecute the two
accused Libyans if she wants. Even if other rights under Articles 5 (2),
5 (3), 7 and 8 are debatable and arguable as to whether they are rights or
obligations, the legal right under Article 11 (1) is an indisputable right
under the 1971 Montreal Convention.

4, Next is the issue of urgency. Equally I have no doubt about the
urgency of this matter. If I had any doubt in my mind before, the devel-
opments in the recent days are all clear indications that there is a need for
the Court to take immediate action and to give Libya’s request the
priority that it deserves as indicated in Article 74 (1) of the Rules of Court.

5. The next question, the timeliness of the Application, is admittedly
not as easy as the others that I have dealt with above. Opinions are
strongly divided on the issue of the interpretation of Article 14 (1) of the
1971 Montreal Convention. The Court listened to cogent arguments for
and against the applicability or non-applicability of this Article, for the
time being, from the Applicant and the Respondent. Before I go further,
let me quote this provision:

“Any dispute between two or more Contracting States concerning
the interpretation or application of this Convention which cannot be
settled through negotiation, shall, at the request of one of them, be
submitted to arbitration. If within six months from the date of the
request for arbitration the Parties are unable to agree on the organiza-
tion of the arbitration, any one of those Parties may refer the dispute
to the International Court of Justice by request in conformity with
the Statute of the Court.”

83
83 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

The Respondent forcefully argues that the Applicant failed to exhaust
all the stages of negotiation and arbitration before making her Applica-
tion to the Court. It was pointed out, and is clearly indicated in the Article,
that the requirements of negotiation and arbitration are mandatory condi-
tion precedents that must be complied with before recourse to the Court is
available. The Respondent further argued that the Applicant’s letter of
18 January 1992 on the issue of negotiation and arbitration was merely six
weeks old when the Application was made to the Court on 3 March 1992,
and therefore the Application is premature.

The Applicant answers that waiting for the six months prescribed in
Article 14 (1) to run its course would be pointless because the Respondent
unequivocally refused Libya’s 18 January 1992 request for negotiation
and arbitration. Reference was made to the comment of the United King-
dom on this issue, when Sir David Hannay, the then President of the Secu-
rity Council, observed:

“The letter dated 18 January concerning a request for arbitration
under Article 14 of the Montreal Convention is not relevant to the
issue before the Council. The Council is not, in the words of Ar-
ticle 14 of the Montreal Convention, dealing with a dispute between
two or more Contracting Parties concerning the interpretation or
application of the Montreal Convention. What we are concerned
with here is the proper reaction of the international community to the
situation arising from Libya’s failure, thus far, to respond effectively
to the most serious accusations of State involvement in acts of
terrorism.” (S/PV.3033, p. 104.)

From this pronouncement by the Respondent it seems to me, and quite
reasonably too, that even if the Applicant had waited until after six
months from 18 January, or even longer, her request would have been met
by the same refusal. This, to my mind, is a case of anticipatory breach of
the provisions of Article 14 (1) on the part of the Respondent and Libya
was not obliged to delay her Application until the expiry of six months
after 18 January 1992. This view is reflected in some of the past decisions
of the Court. A good example is the South West Africa cases (Ethiopia v.
South Africa; Liberia v. South Africa), where the Court observed:

“It is immaterial and unnecessary to enquire what the different
and opposing views were which brought about the deadlock in the
past negotiations in the United Nations, since the present phase calis
for determination of only the question of jurisdiction. The fact that a
deadlock was reached in the collective negotiations in the past and
the further fact that both the written pleadings and oral arguments of
the Parties in the present proceedings have clearly confirmed the

84
84 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

continuance of this deadlock, compel a conclusion that no reason-
able probability exists that further negotiations would lead to a
settlement.” (I.C.J. Reports 1962, p. 345.)

The Court refused to adopt a purely technical attitude to this matter in
the same cases when it noted that:

“it is not so much the form of negotiation that matters as the attitude
and views of the Parties on the substantive issues of the question
involved. So long as both sides remain adamant ...” (Ibid., p. 346.)

There is also the issue of whether the word “within” as used in
Article 14 (1) means after or inside of six months. The word “dans” in the
corresponding French text suggests that demand and refusal within six
months triggers the right of recourse to the Court. Moreover, “within” in
the Concise Oxford Dictionary means “not beyond”, or “inside” or “before
expiration of” or “in atime no longer than” or “during”. Ifthe Convention
meant to stipulate after it would have explicitly said so.

Given all the points I have dilated upon above, it is my humble opinion
that the Application was not prematurely presented to the Court, and the
Court has jurisdiction to entertain the same.

6. There remains the issue of irreparable harm. Here again arguments
have been advanced on both sides. Respondent’s brilliant argument elab-
orated on this matter in extenso. The United Kingdom’s point was that a
party should not take action pendente lite that would frustrate the Court’s
later judgment on the merits. Provisional measures are therefore unneces-
sary, the argument runs, because the Parties are already under an obliga-
tion to avoid irreparable prejudice to the potential judgment of the Court,
irreparable harms to rights claimed, and irreparable harms to persons and
property. To buttress this point torrents of authority were cited from the
past Judgments of the Court.

Again, one must pause to note that the test here is not one of “irrepar-
able prejudice” or “irreparable harm” but the possibility or the risk of such
irreparable harm or prejudice. This point has been made in several cases
before the Court. The Court in indicating provisional measures in the
Nuclear Tests case observed thus:

“29, Whereas for the purpose of the present proceedings it suf-
fices to observe that the information submitted to the Court, includ-
ing Reports of the United Nations Scientific Committee on the
Effects of Atomic Radiation between 1958 and 1972, does not

85
85 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

exclude the possibility that damage to Australia might be shown to be
caused by the deposit on Australian territory of radio-active fall-out
resulting from such tests and to be irreparable;

30. Whereas in the light of the foregoing considerations the Court
is satisfied that it should indicate interim measures of protection in
order to preserve the right claimed by Australia in the present litiga-
tion in respect of the deposit of radio-active fall-out on her territory.”
(C.J. Reports 1973, p. 105; emphasis added.)

Similar pronouncements can be found in the Tehran Hostages case and
Passage through the Great Belt case.

Two questions are pertinent to the issue under discussion. First, is there
a likelihood, or to use the appropriate words “possibility” or “risk” of
harm to the Applicant if she is not allowed to prosecute the two suspects
on her own soil ? Second, is there a likelihood that the Respondent will use
force or coercion if provisional measures are not indicated ? From the evi-
dence adduced at the hearings, I am very much inclined to answer these
questions in the affirmative, especially when one considers the fact that
what is in issue is the possibility or risk of such irreparable harm or preju-
dice.

Now, having resolved all of these questions in favour of the Applicant,
in relation to the relevant provisions for indication of provisional mea-
sures (i.e., Art. 41 of the Statute of the Court) I should proceed to state
that the Court should indicate provisional measures in favour of the
Applicant only when it “considers that the circumstances” of this case
“so require”. Similar reference can also be made to relevant parts of
Articles 73, 74 and 75 of the Rules of Court.

In my view the request for interim measures must be seen against the
background of concurrent actions of the Security Council, and in particu-
lar its adoption of resolutions 731 (1992) and 748 (1992). There is therefore
need to examine the effect, if any, of resolution 731 (1992) on this case and
most importantly to indicate the effect of the recent resolution 748 (1992),
passed during the currency of our deliberation on this case.

Before embarking on the bumpy journey of examining the effects of
these resolutions in international law, let me pause to examine one aspect
of this case that troubles my own sense of justice. Perhaps it is better to
deal with this matter fully when the case will be considered on its merits.
However, it concerns the two resolutions of the Security Council and their
effect on the provisional measures now under consideration.

A point which is uncontested and accepted by both Parties is the desira-
bility, and in fact the need, that the two suspects allegedly involved in this

86
86 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

matter be thoroughly investigated and tried. The Applicant believed so,
and said so. The Respondent is also eager to try them. The disagreement is
only on where they should be tried. To my mind the investigation cannot
be completed without the co-operation of both Parties. On completion of
investigation, and if a prima facie case is established against the suspects,
they will be tried as accused persons before a criminal court or tribunal.
Judgment comes after trial and then sentence, if found guilty.

Ihave stated all these elementary and trite principles of criminal justice
to stress the point, that all along, the issue of investigation by the Respon-
dent was being apparently treated in some of the arguments like final
judgment. It is obvious that the allegation of terrorism, a very serious and
heinous offence, against the two Libyans cannot be sustained unless and
until they are tried and found guilty. A fortiorithe allegation that the State
of Libya is involved in terrorism cannot hold legally until such a time as
judgment is given against the two Libyans and it is proved that they were
acting for and on behalf of the State of Libya.

A statement dated 27 November 1991, S/23307, was issued by
the United Kingdom, which demanded thus:

“Following the issue of warrants against two Libyan officials for
their involvement in the Lockerbie atrocity, the Government
demanded of Libya the surrender of the two accused for trial. We
have so far received no satisfactory response from the Libyan author-
ities.

The British and American Governments today declare that the
Government of Libya must:

— surrender for trial all those charged with the crime; and accept
complete responsibility for the actions of Libyan officials;

— disclose all it knows of this crime, including the names of all those
responsible, and allow full access to all witnesses, documents and
other material evidence, including all the remaining timers;

— pay appropriate compensation.

We are conveying our demands to Libya through the Italians, as
our protecting power. We expect Libya to comply promptly and in
full.” (Emphasis added.)

It will be noted that payment of compensation was demanded in the
above statement, i.e., “pay appropriate compensation”. What worries me
is how the State of Libya could be urged to pay compensation when the

87
87 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

“suspects” or even to put it higher than that the “accused persons” have
not been found guilty by any competent court or tribunal and have not
been proved to have acted in complicity with Libya. The presumption of
innocence until guilt is established is still an integral part of the due
administration of criminal justice the world over.

The significance of this point is that the requests of the United King-
dom, referred to above, formed the basis of the requests contained in reso-
lution 731 (1992), especially the preambular paragraph which states:

“ Deeply concerned over the results of investigations, which impli-
cate officials of the Libyan Government and which are contained in
Security Council documents that include the requests addressed to
the Libyan authorities by France, the United Kingdom of Great
Britain and Northern Ireland and the United States of America in
connection with the legal procedures related to the attacks carried
out against Pan American flight 103 and Union de transports
aériens flight 772”

as well as paragraph 3 of the resolution which

“Urges the Libyan Government immediately to provide a full and
effective response to those requests so as to contribute to the elimina-
tion of international terrorism”.

What then is the effect of resolution 731 (1992) on the Court’s authority
to indicate interim measures? It has been argued that resolution 731
(1992) is merely recommendatory and as such it is not a decision of the
Security Council. I think I share the view on a careful study of the content
of the resolution that the request to surrender the two Libyans cannot be
said to be mandatory. Again, the action of the Security Council with
regard to this resolution could be placed under Article 36 (1) of the
Charter which states that:

“The Security Council may at any stage of a dispute of the nature
referred to in Article 33 or of a situation of like nature, recommend
appropriate procedures or methods of adjustment.” (Emphasis
added.)

Undoubtedly all these provisions are within Chapter VI of the
Charter which deals with pacific settlement of disputes. Since the
issue involves negotiation, enquiry, mediation, conciliation, arbitra-
tion or judicial settlement as enumerated in Article 33, it was possible
for the Security Council to avail itself of the ultimate invocation and
application of Article 36 (3) by referring this matter to the Court.
However, the Security Council did not exercise that option. After care-
ful consideration of the content and possible effect of resolution 731
(1992), it is my humble opinion and conclusion that it in no way

88
88 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

impedes the Court’s authority to indicate the interim measures requested
by Libya.

Resolution 748 (1992) which was adopted while the Court was con-
sidering Libya’s request for interim measures, is undoubtedly within
the power and function of the Security Council since it falls under
Chapter VII of the Charter, particularly Article 41.

What then is the legal effect of resolution 748 (1992) on the Court’s
authority to indicate interim measures? There is no doubt that there is an
overlap between the powers and functions of the Court and Security
Council, which I mentioned earlier in the opinion. The resolution is a deci-
sion of the Security Council and therefore its effect and validity is even
stronger than that of resolution 731 (1992) in light of the provisions of
Article 25 and Article 103 of the Charter. Article 25 enjoins Members to
“respect and carry out the decisions of the Security Council” and Ar-
ticle 103 provides that in any case of conflict of obligations between the
Charter and other international agreement, the obligation under the
Charter is supreme and shall prevail. Arguably, certain intrinsic defects
may invalidate the two resolutions mentioned herein. For example, there
is the issue of nemo iudex in sua causa, as well as the possible effect of
Article 27 (3) of the Charter on the resolutions. Nevertheless, I do not
pronounce on their validity here, nor need I do so in order to reach my
decision.

However, in view of the provisions of resolution 748 (1992), it is my
opinion that the Court should decline to indicate the provisional mea-
sures requested by Libya. However, it is also my belief that the Court
should indicate provisional measures proprio motu under Article 75 of the
Rules of Court against both Parties to ensure non-use of force or aggra-
vation or extension of the dispute pending the Court’s judgment on the
merits.

The Court has the legal and inherent power to order provisional mea-
sures proprio motu against both Parties independent of any request made
by either Party. Such an independent indication of provisional measures
is not alien to the jurisprudence of this Court and its predecessor. In the
case concerning the Legal Status of the South-Eastern Territory of Green-
land the Permanent Court of International Justice pronounced:

“Whereas, on the other hand, the Court must consider whether or
not there is ground for proceeding, proprio motu, to indicate interim
measures of protection in connection with the two applications of
July 18th, 1932, independently of the Norwegian request to that
effect . . ” (P.CLJ., Series A/B, No. 48, pp. 287-288; emphasis
added).

89
89

1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

Again in the case of the Electricity Company of Sofia and Bulgaria
(Interim Measures of Protection) the Permanent Court of International
Justice ordered interim measures thus:

“Whereas according to Article 41, paragraph 1, of the Statute,

‘The Court shall have the power to indicate, if it considers that
circumstances so require, any provisional measures which ought
to be taken to reserve the respective rights of either party’;

And whereas, according to Article 61, paragraph 4, of the Rules,

‘The Court may indicate interim measures of protection other than
those proposed in the request.’

Whereas the above quoted provision of the Statute applies the
principle universally accepted by international tribunals and like-
wise laid down in many conventions to which Bulgaria has been a
party — to the effect that the parties to a case must abstain from any
measure capable of exercising a prejudicial effect in regard to the
execution of the decision to be given and, in general, not allow any
step of any kind to be taken which might aggravate or extend the dis-
pute” (P.C.LJ., Series A/B, No. 79, p. 199; emphasis added).

The Court in the Anglo-Iranian Oil Co. case reached a similar conclu-
sion on the power of the Court to indicate provisional measures proprio
motu when it declared:

“Whereas the object of interim measures of protection provided
for in the Statute is to preserve the respective rights of the Parties
pending the decision of the Court, and whereas from the general
terms of Article 41 of the Statute and from the power recognized by
Article 61, paragraph 6, of the Rules of Court, to indicate interim
measures of protection proprio motu, it follows that the Court must be
concerned to preserve by such measures the rights which may be sub-
sequently adjudged by the Court to belong either to the Applicant or to
the Respondent.” (I.C_J. Reports 1951, p.93; emphasis added.)

Even quite recently and with absolute clarity the Court boldly empha-

sized its power to indicate provisional measures in the case of Frontier Dis-
pute (Burkina Faso/Republic of Mali) when it stated:

90

“Considering that, independently of the requests submitted by the
Parties for the indication of provisional measures, the Court or, accord-
ingly, the chamber possesses by virtue of Article 41 of the Statute the
power to indicate provisional measures with a view to preventing the
aggravation or extension of the dispute whenever it considers that
90 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

circumstances so require” (.C.J. Reports 1986, p.9, para. 18; empha-
sis added).

The learned author Sir Gerald Fitzmaurice had this to say on the issue
of interim measures on page 542 in The Law and Procedure of the Interna-
tional Court of Justice, Vol. IT, 1986,

“c. As has been shown above, the power of the Court to indicate
interim measures falls into the same category as its compétence de la
compétence. Both are an exercise of incidental jurisdiction, necessary
in the case of the compétence de la compétence to enable the Court to
function at all, and, in the case of the power to indicate interim mea-
sures, to prevent its decisions from being stultified. Now in the case
of the Court, its power to determine its own jurisdiction is specifi-
cally provided for by Article 36, paragraph 6 of the Statute. Yet it is
established law that this power is part of the inherent powers of all
international tribunals, irrespective of whether it has been expressly
conferred on them or not — a view specifically endorsed by the
Court when it said in the Nottebohm case (Jurisdiction) . . .”

Such indication of provisional measures will not run against the deci-
sion of the Security Council as contained in resolution 748 (1992) since the
resolution does not condone the use of any force. Resolution 748 (1992) is
quite elaborate and states in clear and unambiguous terms the decision of
the Security Council which should be carefully examined here in order to
explain my conviction that the Court’s indication of interim measures
proprio motu to enjoin the use of force pending judgment on the merits
would not interfere with the functioning of the Security Council.

The first point is that resolution 748 (1992) reaffirms all that is con-
tained in resolution 731 (1992) and as already explained, resolution 731
(1992) falls under Chapter VI of the Charter and in particular
Article 36 (1). In effect, all resolution 731 (1992) requested from Libya is
that she must comply with the demands of the United Kingdom and the
United States as contained in their respective and joint statements on this
issue. There is nothing in resolution 731 (1992) to indicate approval, expli-
cit or implicit, by the Security Council of the use of force to ensure Libya’s
compliance. The preambular paragraphs, while noting the reports of the
Secretary-General, restated the Security Council’s position on terrorism
and how and why the same must be effectively dealt with and reaffirmed
the need for all States to refrain from organizing, asserting or participating
in acts of terrorism. Again, it should be noted here too that there is nothing
suggestive of support for the use of force by the Security Council.

91
91 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

As regards the operative part of the resolution, the Security Council
made it abundantly clear that it was acting under Chapter VII of the Char-
ter. This is an important point to note, because this Chapter deals with
“Action with respect to threats to the peace, breaches of the peace, and
acts of aggression”. Here again, one must ask which Article the Security
Council invoked when it adopted resolution 748 (1992) having regard to
the content of the decisions contained therein. A thorough perusal of the
resolution clearly indicates that the Council was acting, as I have said
earlier, under Article 41 of the Charter which deals with the issue of
economic sanctions.

Article 41 of the Charter directs that:

“The Security Council may decide what measures not involving the
use of armed force are to be employed to give effect to its decisions,
and it may call upon the Members of the United Nations to apply
such measures. These may include complete or partial interruption of
economic relations and of rail, sea, air, postal, telegraphic, radio, and
other means of communication and the severance of diplomatic rela-
tions.” (Emphasis added.)

The emphasized words, when read in conjunction with para-
graphs 4 (a), (b), 5 (a), (b), (0), 6 (a), (b), (c)and 7 of resolution 748 (1992), all
give the unequivocal indication that the resolution is aimed at imposing
economic and commercial sanctions, along with diplomatic restrictions
against Libya and explicitly prohibits sanctions “involving the use of
armed force”. I have elaborated on the content of Article 41 in order to
show that although resolution 748 (1992) was adopted by the Security
Council under Chapter VII, Article 41 of this Chapter clearly prohibits the
use of force.

Libya also confirmed this in her latest observation dated 7 April 1992,
on the effect of resolution 748 (1992) when she noted that:

“the sanctions that the Security Council has adopted against Libya,
should it fail to comply with resolution 748 (1992), directly impair
Libya’s economic, commercial and diplomatic rights”.

The conclusion that I have therefore arrived at is that the Court would
not impair or impede the full force and effect of resolution 748 (1992) if it
were to indicate measures proprio motu or even suo motu to enjoin both
Parties to this dispute from taking any action that may involve the use of
force or taking any step which might aggravate or extend the dispute
pending the Court’s judgment on the merits.

The next point which is equally germane to the issue of resolution 748
(1992) is the question of its validity. At the moment this assertion is neither

92
92 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

here nor there and consequently one relies on the decision of the Security
Council with regard to resolution 748 (1992) based on its prima facie vali-
dity. This issue will be resolved one way or the other when the matter
comes up for argument on its merits. | have personally echoed my doubts
earlier on this point but one should at the moment let sleeping dogs lie.

Assuming, arguendo, that resolution 748 (1992) is valid on its face, the
United Kingdom in her observation of 7 April 1992 submits:

“Resolution 748 imposed legal obligations upon both of the Par-
ties to the present proceedings, which continue to subsist. Under the
system of the United Nations Charter (v. in particular Articles 25
and 103), should it be claimed that those obligations are in conflict
with obligations under any other international agreement, the obliga-
tions imposed by the resolution, being obligations under the United
Nations Charter, prevail.”

As already indicated, the Respondent is entitled to this view having
regard to other provisions of the Charter, so long as it does not resort to the
use of force to ensure compliance with the resolution.

The Parties have based much of their arguments on the issue of legal
rights. Without doubt, I think that the issue of legal rights is relevant and
important to the Application of Libya and that the Applicant must clearly
establish these rights to succeed on the merits. That is why Article 41 talks
of the preservation of the respective rights of either party. However, Ar-
ticle 75 of the Rules of Court does not refer to the issue of rights but merely
grants the Court the power to indicate provisional measures proprio motu
against any or all parties if after due examination the circumstances of the
case so require. In my view the Court should exercise the power conferred
by Article 75 in this case.

Each case must be decided on its own merits. Situations are always
changing. The world is in a state of flux economically and politically.
International law has been enriched by its dynamic development from
this Court. Even if in the past the measures suggested by me for indication
have always been incidental, there is every reason why they should be
indicated in this case given the urgent, serious and unique circumstances
that it presents. The world is constantly faced with new situations from
day to day, and it is imperative that the Court must always rise to the occa-
sion and meet the new demands and challenges of our time as they sur-
face. However, care must be taken that pronouncements, indications,
orders and judgments of the Court be given in accordance with interna-
tional law and one need not emphasize this. (Art. 38 (1) of the Statute of
the Court.) In this case, the Court has the power to pronounce on the pro-
visional measures I have suggested, in accordance with the provisions of
Article 75 of the Rules of Court. In addition, it is invariably the inherent

93
93 1971 MONTREAL CONVENTION (DISS. OP. AJIBOLA)

power of the Court to grant such provisional measures under customary
international law.

In conclusion, I believe that the Court should deny Libya’s request
for interim measures, but should independently apply the provisions of
Article 75 of the Rules of Court to prevent further escalation, aggrava-
tion or extension of the dispute pending judgment on the merits.

Again, I ask myself what is justice in a case of this nature, with regard to
the request for indication of provisional measures, which is before the
Court. To me, the fundamental focus and obligation as judges of the
Court must be to do justice in accordance with the spirit of Article 1 of the
Charter: to maintain international peace and security; to take effective
measures to prevent and remove all threats to peace; to suppress all
threats of aggression or any form of breaches of peace in any part of the
world within the spirit of the Charter and in accordance with international
law.

To me, justice requires prompt action to prevent deterioration of peace-
ful co-existence among nations of the world. No one goes to sleep when
the house is burning.

Finally, justice of this case requires that we should act in consonance
and within the spirit and content of Article 2 (3) of the Charter, which
states:

“All Members shall settle their international disputes by peaceful
means in such a manner that international peace and security, and
justice, are not endangered.”

I would therefore indicate provisional measures in this case based on
Article 75 of the Rules of Court against both Parties pendente lite to pre-
vent the escalation, aggravation or extension of the dispute and in particu-
lar the use of force by either or both Parties.

(Signed) Bola AJIBOLA.

94
